This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-1375

                                 State of Minnesota,
                                    Respondent,

                                         vs.

                             Gregory Thomas Wandzel,
                                    Appellant.

                                 Filed May 2, 2016
                                     Affirmed
                                 Toussaint, Judge

                             Anoka County District Court
                              File No. 02-CR-14-1806

Lori M. Swanson, Attorney General, St. Paul, Minnesota; and

Anthony C. Palumbo, Anoka County Attorney, Jon C. Audette, Assistant County Attorney,
Anoka, Minnesota (for respondent)

Steven T. Grimshaw, Minneapolis, Minnesota (for appellant)

      Considered and decided by Halbrooks, Presiding Judge; Bjorkman, Judge; and

Toussaint, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

TOUSSAINT, Judge

       On appeal from his conviction of multiple counts of drug possession and sale,

following proceedings under Minn. R. Crim. P. 26.01, subd. 4, appellant argues that the

district court erred in denying his motion to suppress evidence seized after law

enforcement’s initial warrantless entry into his home, which was based on an unidentified

report of “suspicious activity,” and officers made no subsequent observations indicating

that anyone inside the home was in any kind of distress or in danger of imminent injury.

Because the district court did not err when it concluded that the emergency-aid exception

applied to the search of appellant’s home, precluding his suppression motion, we affirm.

                                          FACTS

       This appeal arises from Gregory Thomas Wandzel’s four convictions for controlled-

substance crimes. The relevant facts are as follows.

       Around 9:00 a.m. on Sunday, August 22, 2012, Saint Francis police officers Stemme

and Rehling responded to a citizen report of “suspicious activity” at Wandzel’s home. The

caller reported to the 9-1-1 dispatcher that the home’s front door was wide open and one

of its garage doors appeared as if a car had driven into it from inside the garage. According

to Stemme, the first responder, the caller had driven by and “thought it was a burglary in

progress.” The officers arrived within minutes of the call and confirmed that the front door

was ajar and the garage was slightly bowed outward, consistent with the caller’s

description.




                                             2
       After several minutes, the officers approached the front door, knocked loudly on the

open door, and yelled to announce their presence. Having received no response after 30

seconds, they entered to “clear the home,” ensure that no one inside was injured, and to

determine if any potential burglars were still inside. Stemme testified that he first cleared

the garage; he confirmed that a car had backed into the garage door and no one was inside

the garage. He then went to the basement, where he found a substantial marijuana growing

operation but no sign of activity. Rehling, who had gone upstairs, found Wandzel asleep

and unclothed on a bed in one of the upstairs bedrooms. Once he found Wandzel, Rehling

called Stemme upstairs for assistance.

       Together, the officers identified themselves and attempted to wake Wandzel, but he

was initially unresponsive. When Wandzel eventually awoke, the officers asked him his

name, whether there were others inside the house, and whose house it was. Wandzel was

initially unable to respond; the officers detained him for their safety and moved on to clear

the remaining upstairs rooms. Rehling knocked on two locked doors and eventually kicked

the doors down to enter. Although no one was present in either room, Rehling found

psychedelic-mushroom growing operations in both. The officers cleared the home in under

four minutes and then contacted the local drug task force, which later secured and executed

a search warrant in the home.

       Based largely on the evidence obtained from execution of the search warrant, the

state charged Wandzel with first-degree sale of hallucinogens, second-degree possession

of hallucinogens, fifth-degree sale of marijuana, and fifth-degree possession of marijuana.

See Minn. Stat. §§ 152.021, subd. 1(3), .022, subd. 2(a)(3), .025, subd. 1(a)(1),


                                             3
subd. 2(a)(1) (2012). Wandzel moved to suppress the evidence discovered during the

initial entry into the home, which the district court denied. Following a stipulated-facts

trial on the state’s evidence, Wandzel was convicted of all charges. See Minn. R. Crim. P.

26.01, subd. 4.   Wandzel now appeals his conviction, challenging the denial of his

suppression motion.

                                     DECISION

       Both the United States and Minnesota Constitutions guarantee an individual’s right

to be free from unreasonable searches and seizures. U.S. Const. amend. IV; Minn. Const.

art. I, § 10. “[W]arrantless searches and seizures are per se unreasonable unless they fall

under an established exception.” State v. Hummel, 483 N.W.2d 68, 72 (Minn. 1992).

“[W]arrants are generally required to search a person’s home or his person unless the

exigencies of the situation make the needs of law enforcement so compelling that the

warrantless search is objectively reasonable under the Fourth Amendment.” Mincey v.

Arizona, 437 U.S. 385, 393–94, 98 S. Ct. 2408, 2414 (1978) (quotation omitted). “If a

warrantless search does not fall within a proper exception, its fruits must be suppressed.”

Hummel, 483 N.W.2d at 72.

       One such exception to the warrant requirement is the emergency-aid doctrine. See

Brigham City v. Stuart, 547 U.S. 398, 403, 126 S. Ct. 1943, 1947 (2006) (“The need to

protect or preserve life or avoid serious injury is justification for what would be otherwise

illegal absent an exigency or emergency.” (quotation omitted)). Under the emergency-aid

exception, police officers, “in pursuing a community-caretaking function, may enter a

home without a warrant to render emergency assistance to an injured occupant or to protect


                                             4
an occupant from imminent injury.” State v. Lemieux, 726 N.W.2d 783, 787–88 (Minn.

2007) (quotation omitted). The state bears the burden of demonstrating that the police

officers’ conduct was justified under the exception. Id. at 788.

       To determine the reasonableness of an officer’s belief that there was an emergency,

courts apply an objective standard. Id. In Lemieux, our supreme court applied the

following three-prong reasonableness test: (1) “[t]he police must have reasonable grounds

to believe that there is an emergency at hand and an immediate need for their assistance for

the protection of life or property”; (2) “[t]he search must not be primarily motivated by

intent to arrest and seize evidence”; and (3) “[t]here must be some reasonable basis,

approximating probable cause, to associate the emergency with the area or place to be

searched.” Id. Ultimately, “‘the question is whether the officers would have been derelict

in their duty had they acted otherwise.’” Id. at 788 n.2 (quoting 3 Wayne R. LaFave, Search

and Seizure § 6.6(a), at 452–53 (4th ed. 2004)).

       Lemieux relied on the reasoning of other courts that had “concluded that police entry

is justifiable under the emergency-aid exception where police have reasonable grounds to

believe that a burglary is in progress or has recently occurred.” Id. at 789 (citing, among

others, Murdock v. Stout, 54 F.3d 1437, 1441–42 (9th Cir. 1995) (upholding warrantless

entry during investigation of suspected burglary, where facts known to police indicated

that resident was not responding and circumstances suggested that resident should have

been present), and Carroll v. State, 646 A.2d 376, 384 (Md. 1994) (upholding warrantless

entry based on open door, a broken window pane, and information that the resident was

away and not expected to return for a day or two)). The supreme court noted that, because


                                             5
burglary “always carries with it the possibility of violence and therefore some special risks

to human life,” State v. Nunn, 297 N.W.2d 752, 754 (Minn. 1980), belief that a burglary

may be in progress may justify an officer’s warrantless entry into a home, Lemieux, 726

N.W.2d at 789.

       Here, the district court concluded that the emergency-aid exception applied to the

search of Wandzel’s home, precluding his suppression motion. It held that Stemme and

Rehling’s observations “reasonably led the officers to be concerned that there may be a

burglary in progress or a medical emergency.” The district court further determined that

“the officers would have been derelict in their duty had they not entered the home” and

their “decision to enter the home without a warrant was reasonable.” We “independently

review the facts and determine, as a matter of law, whether the evidence need be

suppressed.” State v. Othoudt, 482 N.W.2d 218, 221 (Minn. 1992).

       Wandzel argues that the district court erred in denying his motion to suppress the

evidence obtained from the warrantless entry into his home, challenging the district court’s

findings on two prongs of the test articulated in Lemieux. He maintains that the state failed

to meet its burden of proving that the emergency-aid exception applied to the warrantless

entry into his home because the record does not support finding an immediate need for

police assistance to protect life or property and no reasonable basis approximating probable

cause existed to associate the purported emergency with the home.

       We first turn to the reasonableness of the officers’ belief that there was an immediate

need for their assistance because of a possible burglary or domestic disturbance, applying

an objective standard. See Lemieux, 726 N.W.2d at 788. The relevant circumstances


                                              6
before the officers’ entry included the 9-1-1 call reporting “suspicious activity” at

Wandzel’s address, the wide-open front door, the damaged garage door, and the lack of

response upon knocking. Additionally, Wandzel urges us to consider that it was a warm,

sunny morning; the officers saw no evidence of damage or a forced entry; the officers saw

no indication of injury or a safety threat to the occupants; and the officers testified that they

did not know when the damage to the garage door occurred.

       Considering the totality of these circumstances, we focus on the significance of the

wide-open front door. We acknowledge that the circumstances here lack the connection to

another crime that was present in Lemieux, which gave rise to the test we now apply. See

726 N.W.2d at 784 (noting the suspected burglarized residence’s proximity to a “seemingly

random homicide”). But, although Minnesota caselaw does not directly address whether

the unique circumstances present here satisfy the first element of the test, some sister state

courts have found reasonable the belief that a burglary is in progress or recently occurred

based primarily on an open door. See, e.g., People v. Lemons, 830 N.W.2d 794, 798 (Mich.

Ct. App. 2013) (upholding application of emergency-aid doctrine to police entry where

front door was “open and blowing in the wind” and no one responded to the doorbell or

knocks); State v. Alexander, 721 A.2d 275, 277 (Md. Ct. Spec. App. 1998) (applying

emergency-aid exception to search based on caller’s report that next-door neighbor’s

basement door was open and that he believed the neighbor was away); cf. Johnson v. City

of Memphis, 617 F.3d 864, 866 (6th Cir. 2010) (finding warrantless home entry justified

where officers were responding to an emergency hang-up phone call, the emergency

dispatcher’s return call was unanswered, the front door to the residence was open, and


                                               7
officers announced their presence and received no response). But see State v. Christenson,

45 P.3d 511, 513 (Or. Ct. App. 2002) (concluding that an open front door on a summer

morning was not enough to give rise to a reasonable belief that entry was necessary to

prevent harm to persons or property). We find the reasoning of these sister courts

persuasive. Therefore, we conclude that it was objectively reasonable for the officers to

believe that, based on the circumstances here, an emergency was at hand and their

assistance was needed for the protection of life or property.

       Next, we turn to the officers’ basis to associate the potential burglary or domestic

disturbance with the home, which must approximate probable case. We conclude that the

9-1-1 call to report “suspicious activity” at the house, the wide-open front door, the

damaged garage door, and the lack of response upon knocking sufficiently linked the

purported emergency with Wandzel’s residence. Accordingly, the state met its burden of

proving that the emergency-aid exception applied to the warrantless entry of Wandzel’s

home, and the district court properly denied his suppression motion.

       Affirmed.




                                             8